                       Case 1:18-cv-02226-ABJ Document 7 Filed 10/03/18 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                            District of Columbia


                          Jeff Merkley                          )
                             Plaintiff                          )
                                v.                              )      Case No.    18-cv-02226-ABJ
                   Donald J. Trump et al.                       )
                            Defendant                           )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          William Burck


Date:          10/03/2018                                                              /s/ Christopher Landau
                                                                                          Attorney's signature


                                                                         Christopher Landau. P.C. (D.C. Bar No. 425319)
                                                                                      Printed name and bar number
                                                                             Quinn Emanuel Urquhart & Sullivan, LLP
                                                                                  1300 I Street, N.W., 9th Floor
                                                                                    Washington, D.C. 20005

                                                                                                Address


                                                                                  chrislandau@quinnemanuel.com
                                                                                            E-mail address


                                                                                           (202) 538-8000
                                                                                           Telephone number


                                                                                           (202) 538-81 00
                                                                                             FAX number
